       Case 2:20-cv-00734-RAH-CSC Document 1 Filed 09/14/20 Page 1 of 5

                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE MIDDLE DISTRICT OF ALABAMA
                               Northern Division          ?

                                                    "620      1 Li A U: 15
                           titS.
Lb4114rN 1Y1491.4..LZTUOUTUL
 Full name' and prison number
 of plaintiffs(s)

 v.                                          CIVIL ACTION NO 2:20-cv-00734-RAH-CSC
                                             (To be supplied by Clerk of
                                              U.S. District Court)

        SRArtJon
      ficta. P(A-kg.S,On
 6feic-va- tex,ce_


 Name of person(s) who violated
 your constitutional rights.
 (List the names of all the
 persons.)


 I.     PREVIOUS LAWSUITS
        A.   Have you begun other lawsuits in state or federal court
             dealing with the same or sipilar facts involved in this
             action? YES (    ) NO (
        B.   Have you begun other lawsuits in state or federal court
             relating to your imprisonment? YES (    ) NO (    )

        C.   If your answer to A or B is yes, describe each lawsuit
             in the space below. (If there is more than one lawsuit,
             describe the additional lawsuits on another piece of
             paper, using the same outline.)

                   Parties to this previous lawsuit:
                   Plaintiff(s)               flAriA• -




                   Defendant(s)              ito IN L.,


             2.    Court (if federal court, name the district? if
                   state court, name the county)    eVt)04_
            Case 2:20-cv-00734-RAH-CSC Document 1 Filed 09/14/20 Page 2 of 5

                3.         Docket number

                4.         Name of judge to whom case was assigned            r4DOL--




                5.         Disposition (for examples Was the case dismissed?
                           Was it appealed? Is it still pending7)




                6.         Approximate date of filing lawsuit        YNAWL-

                7.         Approximate date of disposition

      PLACE OF PRESENT CONFINEMENT                                      CopretailinA,‘

      4111)1c:1;4-I
      PLACE OF INSTITUTION WHERE INCIDENT OCCURRED                    K;1.6.4      rrea:b
      - --(As.-Z I   4NA

III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.
                    NAME                       ADDRESS
     1.                            "

      2.      (1)R-ft ntio".         IYA-InLkik
      3.                          ?e,4-1K-47..%0VN.

      4.                    az_    VAX-St._
      5.

      6.

IV.   THE DATE UPON WHICH SAID VIOLATION OCCURRED                    C./.)e-4-441(16iL          At7




V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

      GROUND ONE-            AVVICAdevitil Jr.   0 +11‘   C.AULL-1 (try) U-114/itil U.   G4-1

       RailIlia                 ,trUCk_<1
                              '20



                                                    2
    Case 2:20-cv-00734-RAH-CSC Document 1 Filed 09/14/20 Page 3 of 5

 STATE BRIEFLY THE FACTS WHICH             SUPPORT THISperson           (State as best
                                                            GROUND.involved.
 you can the time, place and manner and                                               )
     (1)e.cknNlee.2..          (9.09           (x)-0.4                 olf-N
 Coa. citc                    let-re-oursgl Sloo                      ItC 1101/4.t COrrakiovu-v(
 PC...c.:4 t()%t 6-A4c._ 5                     0-7PrGics..0
                                      ii.Prei tut                          LU61Z-iS$
tAJI.Htt.   A.vt.ogeL,                    ,%41.3
                                   evn.4.04-                     111.AA- 4Ax., juva-
Au.ik v4.40 (1 uoucaci
Pet„4.-t,               cd1- dit.xiocc
                                     e +0.4
                                                       Obt.i.- (7C               Guy,,..s        k
                                                                         YekAr—t2Sc5 A N.6%4%0
                                                                                             ' 121-4
                                                                                                 '   4k.
                                                                                                       ;
 GROUND TWO • Airv•-a41.                     '641"\
                                               44"

 CiLLA.L.1     4.41‘41.
 SUPPORTING FACTS         •    14V1  -/(1)                    vx-odr-e4
 SkArt—fcre-J kerial kakkAmy-vo.-                             p       (
  A.A.P _         exiLts vt.                     Cif:)4 ‘2)(Z.D.-".3.0
.N-v-sAt-k        bt.)11
                       , ;(-1
                            , 1.                                     ,A)r-
            tilet_ 44(16,k            ejadeevtA        eV rvwt ATIS Wifl;


 GROUND THREE •
 SUPPORTING FACTS •
       Case 2:20-cv-00734-RAH-CSC Document 1 Filed 09/14/20 Page 4 of 5

VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

 /9/1C                                                  t-0
firlege&                iftt) rpudon4, a2-tose.-etkri".ioepicti



                                             (9/  1161
                                                     ---
                                   En2ture of p aintiff


     I declare under penalty of perjury that the foregoing is true
and correct.



      EXECUTED on        kiit6 5,X'20
                                  (Date)



                                     (--•\



                                               j0PM.4 44  tgiC69cR
                                   gignature      plaintiff(s)




                                      4
                Case 2:20-cv-00734-RAH-CSC Document 1 Filed 09/14/20 Page 5 of 5




  10‘cr‘ Nn-A-gaur,--1:1744.1eQ___ (9k3K-..*31         iptognE
       Uot),-kr-ZyCef-re-hbtAsk,                       1  SE0 20              '
                                                                              -1
                                                                                                     1,   Nay
            frvt,012_,--Cfaca3                         PM 2                                    q?,
386°                                                                               02 1- P
                                                                                   3000923426 -5EP 10 2;.-J20
                                                                                   'MAP ED FROM ZIP CODE 36502




                                                                                        E-
                                                           0- A+ttirtivaq            sca[o(4
                                       i C14-40i Ei0




                                                 (
